Citation Nr: 1518547	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-00 021A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.  

(The issue of entitlement to Department of Veterans Affairs nonservice-connected pension benefits is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2013, the Board remanded the case to the RO for additional evidentiary development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in August 2013 for an examination to ascertain whether his currently diagnosed hepatitis C (he first tested positive in April 2001) is related to his service.  He appeared for a VA examination in November 2013, but the opinion indicating it was less likely as not that the hepatitis C was incurred in service is, in the Board's judgment, accompanied by inadequate rationale.  The VA examiner noted that the Veteran smoked cocaine and used heroin and alcohol starting in 1975.  He opined that hepatitis C was not incurred during the Veteran's service from March 1971 to March 1973 because the Veteran did not have hepatitis in service and had high risk sexual activity and drug abuse "in 1975 onwards."  The examiner does not reconcile his conclusion with the fact that the Veteran previously provided VA with information on a May 2007 questionnaire regarding hepatitis C risk factors wherein he endorsed such risk factors as high-risk sexual activity, intravenous drug use, and intranasal cocaine use during service.  The examiner did not acknowledge these prior allegations or comment upon whether they were credible in light of the evidently new information regarding the risk factors given at the time of the VA examination.   

The record presents several known risk factors for the contraction of hepatitis C:  intravenous drug use, intranasal cocaine use [both of a misconduct nature], and unprotected sexual activity transmission.  The Veteran has acknowledged each of these risk factors, but it is not clear when each occurred, given the varying statements in the record.  Also, it is not known if each carries the same (or a different) degree of likelihood of having caused hepatitis C infection in the Veteran.  Another opinion that identifies the most likely means by which the Veteran acquired hepatitis C exposure is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a liver disease or infectious diseases specialist to determine the most likely etiology for his hepatitis C.  The Veteran's file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran the consulting physician should identify the most likely etiology for the Veteran's hepatitis C, and in particular whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the hepatitis C is related to a risk factor during his period of active duty service from March 1971 to March 1973. 

In providing the opinion, the examiner is asked to:
 
(a) Identify all of the Veteran's risk factors for acquiring Hepatitis C, as shown by the record (including intravenous drug use, intranasal cocaine use, and high-risk sexual activity noted on a May 2007 questionnaire and on November 2013 VA examination); 

(b) Note when each risk factor occurred (i.e., during service or postservice?); and 
 
(c) Discuss the degree of likelihood that each risk factor in service may have led to the development of hepatitis C infection in the Veteran.  

The examiner must include rationale with all opinions.  The rationale should include some discussion of the incubation period for hepatitis C (including a brief summary of what is known about latent periods when the disease may be present without manifesting in lay-observable symptoms).  The examiner should cite to supporting factual data and medical literature.

2.  After the above development is completed, the AOJ should review the record and readjudicate the claim of service connection for hepatitis C.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his agent the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

